Case 1:21-cv-00142-NONE-JLT Document 2-1 Filed 02/03/21 Page 1 of 34




                            EXHIBIT A




                           EXHIBIT "A"
Case 1:21-cv-00142-NONE-JLT Document 2-1 Filed 02/03/21 Page 2 of 34



                                                                  ELECTRONICALLY FILED
     Humberto M. Guizar, Esq.,(SEN 125769)                10/22/2020 3:34 PM
        hguizar@ghclegal.com                      Kern County Superior Court
     Kent M. Henderson, Esq.,(SEN 139530)   By Sophia Munoz Alvarez, Deputy
        hendolaw@gmaiLcom
     Angel Carrazco, Esq.,(SEN 230845)
       angel@carrazcolawapc.com
     Christian Contreras, Esq.,(SEN 330269)
       ccontreras@,ghclegat.com
     GUIZAR,HENDERSON & CARRAZCO,L.L.P.
     3500 W.Eeverly Elvd.,
 6   Los Angeles, California 90640
     Telephone:(323)725-1151
     Facsimile:(j23)597-0101
     Attorneys for Plaintiffs,
                   A-C., by and through Their Guardian Ad Litem
     DOLORES HERNANDEZ,ASHLEY CEEALLOS,
     EMMA CEEALLOS,EDWARD CEEALLOS
10

11
                 SUPERIOR COURT OF THE STATE OF CALIFORNIA
12

13                                     COUNTY OF KERN

14
      Minors H.C. and A.C., as successors in     CASE NO.: BCV-20-102481
15    interest to GRACIANO CEEALLOS,
      by and throu^ their Guardian Ad            COMPLAINT FOR DAMAGES
16    Litem DOLORES HERNANDEZ;
      ASHLEY CEEALLOS:EMMA
17    CEBALLOS;and EDWARD                        1. Violation of Civil Rights Under
      CEEALLOS,                                     Color OfLaw (42 U.S.C. § 1983);
18                                              2. Violation of Substantive Due
                                                   Process(42 U.S.C. § 1983);
19                                              3. Municipal Liability for
                         Plaintiffs,               Ratification(42 U.S.C. § 1983);
20                                              4. Municipal Liability for
                                                   Unconstitutional Custom, Practice,
21                                                 or Policy (42 U.S.C. § 1983);
     COUNTY OF KERN,DEPUTY                      5. Intentional Infliction of Emotional
22   [COLTE PAXSON;SGT. ADRIAN                     Distress;
23
     OLMOS;DEPUTY ERYAN                         6. Assault and Eatteiy(Wrongful
      IDENSHINK SR.; DEPUTY                        Death);
24   NATHAN PUCILOWSKY;DEPUTY                   7. Wrongful Death/Survival Eased on
     DWAYNE PERKINS; DEPUTY                        Negligence;
25    ESSICA ZAVALA and DOES 1                  8. Negligent Infliction of Emotional
     through 10, inclusive.                        Distress;
26                                              9. Violation of Section 52.1 ofthe
                                                   California Civil Code(Tom Eane
27                      Defendants.                Act Violation)
28                                              DEMAND FOR JURY TRIAL

                         PLAINTIFFS'COMPLAINT FOR DAMAGES
 Case 1:21-cv-00142-NONE-JLT Document 2-1 Filed 02/03/21 Page 3 of 34


 9


     1                            COMPLAINT FOR DAMAGES
     2           1.    COMES NOW, Plaintiffs Minors H.C. and A.C., as successors in
     3    interest to GRACIANO CEBALLOS, by and through their Guardian Ad Litem,
     4    DOLORES HERNANDEZ, ASHLEY CEBALLOS, EMMA CEBALLOS,
     5    EDWARD CEBALLOS (hereinafter, sometimes collectively referred to herein as
     6    "Plaintiffs") in their Complaint against Defendants COUNTY OF KERN,DEPUTY
     7    KOLTE PAXSON; SGT. ADRIAN OLMOS; DEPUTY BRYAN EIDENSHINK;
     8    DEPUTY NATHAN PUCILOWSKY; DEPUTY DWAYNE PERKINS; DEPUTY
     9    JESSICA ZAVALA and DOES 1-10, inclusive(hereinafter, sometimes collectively
10        referred to as "Defendants")hereby allege as follows:
11                                       INTRODUCTION

12              2. This action seeks compensatory damages, punitive damages, attorneys'
13       fees and costs from individual police officers, and compensatoiy damages,attorneys'
14       fees and costs including from Defendants COUNTY OF KERN,(hereinafter also
15       referred to "COUNTY"), and DOES 1-10, inclusive for violations of state law,
16       federal law and fundamental rights under the United States Constitution in
17       connection with the shooting of GRACIANO CEBALLOS (Hereinafter referred to
18       as "Decedent") on or about April 18, 2020, GRACIANO CEBALLOS was shot by
19       Defendants DEPUTY KOLTE PAXSON; SGT. ADRIAN OLMOS; DEPUTY
20       BRYAN EIDENSHINK SR; DEPUTY NATHAN PUCILOWSKY; DEPUTY
21       DWAYNE PERKINS; DEPUTY JESSICA ZAVALA,and DOES 1-10 while in the
22       course and scope oftheir duties as law enforcement officers.
23           3. It is herein alleged that Defendants DEPUTY KOLTE PAXSON;SGT.
24       ADRIAN OLMOS; DEPUTY BRYAN EIDENSHINK; DEPUTY NATHAN
25       PUCILOWSKY; DEPUTY DWAYNE PERKINS; DEPUTY JESSICA ZAVALA,
26       and DOES 1-10, acting in their individual capacity, under color of law and in the
27       course and scope oftheir employment with Defendant COUNTY OF KERN and it
28       sheriff department, the COUNTY OF KERN SHERIFF'S DEPARTMENT,
                                                 2
                            PLAINTIFFS'COMPLAINT FOR DAMAGES
Case 1:21-cv-00142-NONE-JLT Document 2-1 Filed 02/03/21 Page 4 of 34



     1    (hereinafter referred to "KCSD") used unreasonable and/or excessive deadly force
 2        when they shot GRACIANO CEBALLOS,without legal cause or excuse, and made
 3        an unreasonable seizure of the person of GRACIANO CEBALLOS, thereby
 4        violating the constitutional rights of Decedent, GRACIANO CEBALLOS and
 5        Plaintiffs under the respective Fourth and Fourteenth Amendments to the United
 6        States Constitution and violating California state law and common law. It is
 7        additionally alleged herein that Plaintiff EDWARD CEBALLOS, the brother and
 8        close personal relative of Decedent, GRACIANO CEBALLOS,contemporaneously
 9        witnessed the shooting ofhis brother, GRACIANO CEBALLOS,and suffered severe
10        emotional distress.

11                                        JURISDICTION

12              4.    Plaintiffs, Minors HC and AC,by and through Their Guardian Ad Litem
13        DOLORES HERNANDEZ, and ASHLEY CEBALLOS, assert causes of action
14        under, and for violations of, the following laws and/or legal theories:
15             (a) Federal Civil Rights Act under 42 U.S.C. Sections 1983, 1985, 1986,
16                    and 1988;
17             (b) The Fourth Amendment ofthe United States Constitution;
18             (c) The Fourteenth Amendment ofthe United States Constitution;
19             (d)    Assault and Battery;
20             (e)    Negligent Infliction of Emotional Distress.
21             (f)    Negligence (Including Negligent Tactics); and
22             (g) Violation of Section 52.1 ofThe California Civil Code(Tom Bane Act
23       Violation.

24             5.     Plaintiff EMMA CEBALLOS asserts a cause of action under, and for
25       violations of, the following laws and/or legal theory. Violation of her rights under
26       The Fourteenth Amendment ofthe United States Constitution.
27       ///

28       ///


                                PLAINTIFFS'COMPLAINT FOR DAMAGES
 Case 1:21-cv-00142-NONE-JLT Document 2-1 Filed 02/03/21 Page 5 of 34



     1           6.    Plaintiff EMMA CEBALLOS asserts a cause of action under, and for
     2    violations of, the following laws and/or legal theory, Violation of her rights under
     3    The Fourteenth Amendment ofthe United States Constitution.
 4               7. Plaintiff EDWARD CEBALLOS asserts a cause of action under, and
 5        for violations of, the following laws and/or legal theories:
 6              (a) Federal Civil Rights Act under 42 U.S.C. Sections 1983, 1985, 1986,
 7                     and 1988.

 8              (b)    False imprisonment;
 9              (c)    Abuse of Process;
10              (d)    Violation of Section 52.1 of The California Civil Code(Tom Bane Act
11                     Violation)
12                                               VENUE

13              8.     This action is was properly filed in the KERN County Superior Court,
14       as Defendants reside, and all incidents, events, occurrences, and injuries complained
15       of herein were occurred and were suffered, in KERN County, California. Each
16       Plaintiff herein timely and properly presented Government Claims (tort claims)
17       pursuant to Cal. Gov. Code §910, et seq. Plaintiffs timely presented a Government
18       Claim within six months of the incident forming the basis of this lawsuit and have
19       complied fully with the Governmental torts claims statute as to the Plaintiffs' state
20       claims.

21              9. This action was timely removed by defendants and is properly within
22       the jurisdiction of the United States District Court Central District Of California,
23       Southem Division.

24                                             PARTIES
25             10. Plaintiffs EMMA CEBALLOS and EDWARD CEBALLOS were
26       residents ofthe County ofKERN,State ofCalifornia during all times relevant hereto
27       at the time ofthe injuries and damages suffered related to the police shooting incident
28       of April 18, 2020.
                                                   4
                              PLAINTIFFS' COMPLAINT FOR DAMAGES
Case 1:21-cv-00142-NONE-JLT Document 2-1 Filed 02/03/21 Page 6 of 34



     1           11.    Minors HC,AC,and adult PlaintiffASHLEY CEBALLOS, at all times
 2        were residents of the County of Los Angeles, State of California during all times
 3        relevant hereto at the time ofthe injuries and damages suffered related to the police
 4        shooting incident of April 18, 2020.
 5               12.    Decedent, GRACIANO CEBALLOS at all times was a resident of the
 6        County of KERN, State of California until his untimely death on April 18, 2020
 7        Decedent, GRACIANO CEBALLOS is the natural son of Plaintiff EMMA
 8       CEBALLOS and natural brother of EDWARD CEBALLOS. Decedent,
 9       GRACIANO CEBALLOS is the natural father of Plaintiffs Minors HC, AC, and
10       adult Plaintiff ASHLEY CEBALLOS.
11              13.    Defendant COUNTY OF KERN is a chartered subdivision ofthe State
12       of California with the capacity to sue and be sued. Defendant COUNTY is
13       responsible for the actions, omissions, policies, procedures, practices and customs of
14       its various agents and agencies, including the KCSD,and its agents and employees
15       At all times relevant to the facts alleged herein. Defendant COUNTY was responsible
16       for assuring that the actions, omissions, policies, procedures, practices and customs
17       of the KCSD and its employees and agents complied with the laws and the
18       Constitution ofthe United States and ofthe State of California.
19              14.    At all times mentioned herein. Defendants DEPUTY KOLTE
20       PAXSON; SGT. ADRIAN OLMOS; DEPUTY BRYAN EIDENSHINK SR.;
21       DEPUTY NATHAN PUCILOWSKY; DEPUTY DWAYNE PERKINS; DEPUTY
22       JESSICA ZAVALA, and DOES 1-10, are and were, duly sworn police officers
23       employed by Defendant COUNTY OF KERN. At all times herein mentioned,
24       Defendants DEPUTY KOLTE PAXSON; SGT. ADRIAN OLMOS; DEPUTY
25       BRYAN EIDENSHINK SR; DEPUTY NATHAN PUCILOWSKY; DEPUTY
26       DWAYNE PERKINS;DEPUTY JESSICA ZAVALA,and DOES 1-10 were acting
27       in their individual and/or, in the alternative, their official capacities and in the course
28       and scope oftheir employment with Defendant COUNTY,and therefore acting under

                              PLAINTIFFS'COMPLAINT FOR DAMAGES
Case 1:21-cv-00142-NONE-JLT Document 2-1 Filed 02/03/21 Page 7 of 34



     1     color of law.

 2               15. Plaintiffs are informed and believe, and thereon allege, Defendants
 3        DOES 1-10, including COUNTY Deputies were and are, and at all times herein
 4         mentioned were, duly appointed and acting as police officers/officers for Defendan
 5        COUNTY,and were at all material times acting under color of state law, and as the
 6        employees, agents and representatives ofevery other Defendant. Defendants DOES
 7        1-10 were acting under color of law and within the course and scope of their
 8        employment, including but not limited to under California Government Code
 9        §§815.2, 820 and 825,on or about the April 18,2020 date ofthe incident. Defendan'!
10        COUNTY is legally responsible for all damages caused by the intentional and/or
11        negligent and/or otherwise tortuous conduct of Defendants DEPUTY KOLTE
12        PAXSON; SGT. ADRIAN OLMOS; DEPUTY BRYAN EIDENSHINK SR;
13        DEPUTY NATHAN PUCILOWSKY; DEPUTY DWAYNE PERKINS; DEPUTY
14        JESSICA ZAVALA, and DOES 1-10, as alleged herein. By the filing of this
15        Complaint, Plaintiffs, and each of them do hereby sue all Defendants, including
16       Defendants COUNTY, DEPUTY KOLTE PAXSON; SGT. ADRIAN OLMOS;
17       DEPUTY BRYAN EIDENSHINK SR; DEPUTY NATHAN PUCILOWSKY;
18       DEPUTY DWAYNE PERKINS; DEPUTY JESSICA ZAVALA, and DOES 1-10
19       and any Defendant COUNTY OF KERN Sheriffs Deputy who shot Decedent
20       GRACIANO CEBALLOS,including Defendants DOES 1-10.
21              16.   At all times relevant to the present complaint. Defendants DEPUTY
22       KOLTE PAXSON; SGT. ADRIAN OLMOS; DEPUTY BRYAN EIDENSHINK
23       SR; DEPUTY NATHAN PUCILOWSKY; DEPUTY DWAYNE PERKINS;
24       DEPUTY JESSICA ZAVALA,and DOES I-IO, were acting within their capacity as
25       employees, agents, representatives and servants of Defendant COUNTY, which is
26       liable under the doctrine of Respondeat Superior, pursuant to Sections 815.2, 820
27       and 825 ofthe California Government Code, et. al.
28       ///

                                                  6
                             PLAINTIFFS'COMPLAINT FOR DAMAGES
 Case 1:21-cv-00142-NONE-JLT Document 2-1 Filed 02/03/21 Page 8 of 34



     1           17.   The true names of Defendants DOES 1-10, inclusive, are unknown to
  2       Plaintiffs, who therefore sues these defendants by such fictitious names. Plaintiffs
  3       will seek leave to amend this complaint to show the true names and capacities o
  4       these defendants when they have been ascertained. Each of the fictitious namec
  5       defendants is responsible in some manner for the conduct and liabilities alleged
 6        herein. Defendants DOES 1-10 include, but are not limited to, any and all Sheriffs
 7        Deputies who used force on, seized, shot Decedent, GRACIANO CEBALLOS, as
 8        well as any and all supervisors, commanders, officers, sergeants, captains,
 9        lieutenants, and/or civilian employees ofDefendant COUNTY OF KERN,including
10        within the County ofKem Sheriffs Department.
11              18.    Each of the Defendants caused and is responsible for the unlawful
12       conduct and resulting, by, inter alia, personally participating in the conduct, or acting
13       jointly and in concert with others who did soj by authorizing, acquiescing or failing
14       to take action to prevent the unlawful conduct. Whenever and wherever reference is
15       made in this Complaint to any act by a Defendant,such allegation and reference shall
16       also be deemed to mean the acts and failures to act of each Defendant individually,
17       joint, and severally. They are sued in their individual and official capacities and in
18       some manner are responsible for the acts and omissions alleged herein. Plaintiffs
19       will ask leave of this Court to amend this Complaint to allege such name and
20       responsibility when that information is ascertained. Each of Defendants is the agent
21       of the other and the actions of each of the Defendants were ratified by the other
22       Defendants.

23                                  GENERAL ALLEGATIONS
24             19.     On or about April 18, 2020, Decedent GRACIANO CEBALLOS was
25       the driver of a vehicle with his brother EDWARD CEBALLOS, (a paraplegic
26       disabled human) as a passenger in the vehicle. Decedent was driving around his
27       community upset over personal issues. Does 1-5 residence in which a personal
28       dispute arose. The decedent allegedly fired a gun in the air. He did not fire the gun
                                                    7
                             PLAINTIFFS'COMPLAINT FOR DAMAGES
 Case 1:21-cv-00142-NONE-JLT Document 2-1 Filed 02/03/21 Page 9 of 34



     1    at any person or aim the gun in the direction of anyon&. He drove away from the
     2    scene when Sheriffdeputies DEPUTY KOLTE PAXSON;SOT.ADRIAN OLMOS;
     3    DEPUTY BRYAN EIDENSHINK SR; DEPUTY NATHAN PUCILOWSKY;
     4    DEPUTY DWAYNE PERKINS; DEPUTY JESSICA ZAVALA and DOES I-IO
     5    initiated a traffic stop. The Decedent was observed by said defendant to toss a firearm
  6       out the window ofthe car and a pursuit started. The pursuit lasted approximately 30
  7       minutes. During the pursuit the decedent never fired a weapon at any officer. Also,
  8       during the pursuit PlaintiffEDWARD CEBALLOS did not do anything besides sit
 9        in the vehicle.

 10               20.   When the pursuit ended, decedent GRACIANO CEBALLOS took one
 11       step out ofthe vehicle. At this time Defendants DEPUTY KOLTE PAXSON;SGT.
12       ADRIAN OLMOS; DEPUTY BRYAN EIDENSHINK SR; DEPUTY NATHAN
13       PUCILOWSKY; DEPUTY DWAYNE PERKINS; DEPUTY JESSICA ZAVALA
14 I and DOES 1-10 took out their guns and began to fire at Decedent, without warning,
15 i shooting him dead. As the defendants were shooting decedent PlaintiffCEBALLOS
16       remained inside the vehicle.
17                21. Decedent, GRACIANO CEBALLOS's brother. Plaintiff EDWARD
18       CEBALLOS, observed with his eyes as Defendants DEPUTY KOLTE PAXSON;
19       SGT. ADRIAN OLMOS; DEPUTY BRYAN EIDENSHINK SR; DEPUTY
20       NATHAN PUCILOWSKY; DEPUTY DWAYNE PERKINS; DEPUTY JESSICA
21       ZAVALA, shot his brother, GRACIANO CEBALLOS. Plaintiff EDWARD
22       CEBALLOS suffered severe emotional harm because of watching his brother shot to
23       death.

24             22. Plaintiffs are informed and believe, and upon such information and
25       belief allege. Defendants DEPUTY KOLTE PAXSON; SGT. ADRIAN OLMOS;
26       DEPUTY BRYAN EIDENSHINK SR; DEPUTY NATHAN PUCILOWSKY;
27       DEPUTY DWAYNE PERKINS; DEPUTY JESSICA ZAVALA, and DOES 1-10
28       utilized negligent tactics, failed to appropriately warn of use of force and violated
                                           _J
                             PLAINTIFFS'COMPLAINT FOR DAMAGES
Case 1:21-cv-00142-NONE-JLT Document 2-1 Filed 02/03/21 Page 10 of 34



 1    Defendant COUNTY OF KERN and Kem County Sheriff Department Policies anc
 2    Procedures for use of deadly force, and other policies and procedures.
 3          23. Decedent, GRACIANO CEBALLOS did not present a risk ofimminenK
 4    threat of death or great bodily injury to any of these defendant officers, or anyone
 5    else to justify the use of lethal deadly force.
 6          24.      At the time of the shooting Decedent, GRACIANO CEBALLOS was
 7    not engaged in the commission of a crime and, under the United States Constitution
 8    and the cases interpreting it, had rights including a liberty interest to be free in one's
 9   person from unlawful search and seizure of one's person in his home, and a right not
10   to be subjected to the use of unreasonable and/or excessive force by police officers
11   against him within the confines of his home.
12       25. Defendants DEPUTY KOLTE PAXSON; SGT. ADRIAN OLMOS;
13   DEPUTY BRYAN EIDENSHINK SR; DEPUTY NATHAN PUCILOWSKY;
14   DEPUTY DWAYNE PERKINS; DEPUTY JESSICA ZAVALA,and DOES 1-10,
15   and each ofthem, discharged their firearms recklessly, intentionally, tortuously, with
16   deliberate indifference and/or negligently, with the intent to kill and/or commit
17   serious bodily injury upon. Decedent, GRACIANO CEBALLOS and to violate his
18   civil rights.
19          26.      Defendants DEPUTY KOLTE PAXSON; SGT. ADRIAN OLMOS;
20   DEPUTY BRYAN EIDENSHINK SR; DEPUTY NATHAN PUCILOWSKY;
21   DEPUTY DWAYNE PERKINS; DEPUTY JESSICA ZAVALA, and DOES 1-10,
22   and each ofthem knowing that EDWARD CEBALLOS did not and could physically
23   commit a crime, proceeded to intentionally and maliciously file false police reports
24   stating Plaintiff EDWARD CEBALLOS attempted to commit murder of a police
25   officer and/or that Plaintiff EDWARD CEBALLOS attempted to assault.
26         27.       As a result of defendants' false statements Plaintiff EDWARD
27   CEBALLOS was incarcerated with a 3.5 million-dollar bail. Consequently, Plaintiff
28   EDWARD CEBALLOS was coerced and tortured to enter a plea for resisting arrest,
                                                 9
                           PLAINTIFFS' COMPLAINT FOR DAMAGES
Case 1:21-cv-00142-NONE-JLT Document 2-1 Filed 02/03/21 Page 11 of 34



     1    which was something he was physically incapable of doing.
  2             28.      As a direct and proximate result of the acts of Defendants DEPUTY
  3       KOLTE PAXSON; SGT. ADRIAN OLMOS; DEPUTY BRYAN EIDENSHINK
  4      SR; DEPUTY NATHAN PUCILOWSKY; DEPUTY DWAYNE PERKINS;
  5      DEPUTY JESSICA ZAVALA,and DOES 1-10, all Plaintiffs suffered injuries anc
  6      damages as described below.
  7                                   FIRST CAUSE OF ACTION
  8              FOR VIOLATION OF CIVIL RIGHTS UNDER COLOR OF LAW
  9                                    (42 U.S.C. SECTION 1983)
 10             (BY PLAINTIFFS'ASHLEY CEBALLOS AND MINORS,HC,AC,
 11             INDIVIDUALLY,AND AS SUCCESSORS IN INTEREST TO
 12               GRACIANO CEBALLOS AGAINST ALL DEFENDANTS)
 13            29.       Minors HC,AC, by and through Their Guardian Ad Litem DOLORES
 14      HERNANDEZ, and ASHLEY CEBALLOS hereby repeat, re-alleges anc
 15      incorporates each allegation of each, and every paragraph above as though fully set
 16      forth herein.

17            30. This action is brought pursuant to 42 U.S.C. Section 1983, the Fourth
18       and the Fourteenth Amendments of the United States Constitution, for an
19       unreasonable seizure of the person including the use of unreasonable and excessive
20       force; violation of liberty interest; and unreasonable use of deadly force by
21 Defendants DEPUTY KOLTE PAXSON; SGT. ADRIAN OLMOS; DEPUTY
22 BRYAN EIDENSHINK SR; DEPUTY NATHAN PUCILOWSKY; DEPUTY
23 DWAYNE PERKINS; DEPUTY JESSICA ZAVALA, and DOES 1-10 against
24       Decedent, GRACIANO CEBALLOS.
       31. On April 18, 2020, Defendants DEPUTY KOLTE PAXSON; SGT.
26 ADRIAN OLMOS; DEPUTY BRYAN EIDENSHINK SR; DEPUTY NATHAN
27 PUCILOWSKY; DEPUTY DWAYNE PERKINS; DEPUTY JESSICA ZAVALA,
28 and DOES 1-10, inclusive, and each ofthem,acting in their individual capacities and
                                                 10
                              PLAINTIFFS'COMPLAINT FOR DAMAGES
Case 1:21-cv-00142-NONE-JLT Document 2-1 Filed 02/03/21 Page 12 of 34



     1    under color of state law, intentionally used unreasonable and excessive force,
 2        including without any verbal warning, intentionally using deadly force and shot
 3        Decedent, GRACIANO CEBALLOS, in violation of 42 U.S.C. §1983, and in
 4        violation of the Fourth and Fourteenth Amendments to the United States
 5        Constitution. Unreasonable, unnecessary and/or excessive force was used by
 6        Defendants DEPUTY KOLTE PAXSON; SGT. ADRIAN OLMOS; DEPUTY
 7        BRYAN EIDENSHINK SR; DEPUTY NATHAN PUCILOWSKY; DEPUTY
 8        DWAYNE PERKINS; DEPUTY JESSICA ZAVALA, and DOES 1-10, inclusive,
 9        who were acting in their individual capacities, under color of law and authority and
10       in the course and scope of their employment with Defendant COUNTY OF KERN
11       and OCSD.

12              32. Defendants DEPUTY KOLTE PAXSON; SGT. ADRIAN OLMOS;
13       DEPUTY BRYAN EIDENSHINK SR; DEPUTY NATHAN PUCILOWSKY;
14       DEPUTY DWAYNE PERKINS; DEPUTY JESSICA ZAVALA, and DOES 1-10,
15       inclusive, and each of them, had an obligation to only use reasonable force rather
16       than to use unreasonable, unnecessary or excessive force. This obligation included,
17       but was not limited to, the obligation to use appropriate tactics regarding
18       verbalization; de-escalation; not shooting at an unarmed person; containment and
19       other appropriate police tactics before resorting to utilizing deadly force. Defendants
20       DEPUTY KOLTE PAXSON; SGT. ADRIAN OLMOS; DEPUTY BRYAN
21       EIDENSHINK SR; DEPUTY NATHAN PUCILOWSKY; DEPUTY DWAYNE
22       PERKINS; DEPUTY JESSICA ZAVALA, and DOES 1-10, inclusive, and each of
23       them, were trained only to use deadly force only in the direst ofcircumstances, only
24       after all other means oftaking a subject into custody have been exhausted and only
25       as a last resort.

26            33. The aforementioned acts of Defendants DEPUTY KOLTE PAXSON;
27       SGT. ADRIAN OLMOS; DEPUTY BRYAN EIDENSHINK SR; DEPUTY
28       NATHAN PUCILOWSKY; DEPUTY DWAYNE PERKINS; DEPUTY JESSICA
                                                   II
                             PLAINTIFFS'COMPLAINT FOR DAMAGES
Case 1:21-cv-00142-NONE-JLT Document 2-1 Filed 02/03/21 Page 13 of 34



     1    ZAVALA, and DOES 1-10, inclusive, and each of them, were malicious, willful
 2        oppressive and despicable conduct as herein alleged, as each aforementionec
 3        defendant acted with a conscious disregard of the rights and safety of Decedent,
 4        GRACIANO CEBALLOS and said defendants acted with the specific intent to injure
 5        and kill Decedent, GRACIANO CEBALLOS. Plaintiff is therefore entitled to
 6        punitive damages in an amount sufficient to punish and make an example of these
 7        aforementioned individual Defendants, and, in order to promote greater safety and
 8        provide an incentive for said defendants and others so situated to not engage in such
 9       conduct.

10              34.    As a direct and proximate result of said constitutional violations,
11       tortious acts, omissions or conduct of Defendants DEPUTY KOLTE PAXSON
12       SGT. ADRIAN OLMOS; DEPUTY BRYAN EIDENSHINK SR; DEPUTY
13       NATHAN PUCILOWSKY; DEPUTY DWAYNE PERKINS; DEPUTY JESSICA
14       ZAVALA, and DOES 1-10, inclusive. Decedent GRACIANO CEBALLOS was
15       killed, and suffered before his death.
16              35. Plaintiffs, Minors HC, AC, and adult ASHLEY CEBALLOS, having
17       the right of survivorship, seek all damages for the pain, suffering, anxiety, fear of
18       impending death and severe emotional distress that Decedent GRACIANO
19       CEBALLOS suffered before his death, in a sum to be determined according to proof.
20       Plaintiffs herein also seek damages for funeral and burial expenses of Decedent
21       GRACIANO CEBALLOS in a sum to be determined according to proof.
22              36. As a direct and proximate result of said tortious acts, omissions or
23       conduct of Defendants, and each of them. Plaintiffs Minors HC, AC, and adult
24       ASHLEY CEBALLOS, their father. Decedent GRACIANO CEBALLOS died and
25       said Plaintiffs have sustained and incurred, and is certain in the future to sustain and
26       incur losses, injuries, and damages which are itemized as follows: a) Funeral and
27       burial expenses in a sum to be determined according to proof. Plaintiffs will request
28       leave of Court to determine the total amount thereof, once the same has been
                                                    12
                             PLAINTIFFS'COMPLAINT FOR DAMAGES
Case 1:21-cv-00142-NONE-JLT Document 2-1 Filed 02/03/21 Page 14 of 34



     1    ascertained; b)Attorneys' fees and costs pursuant to 42 U.S.C. §1988.
 2                                  SECOND CAUSE OF ACTION
 3                    FOR VIOLATION OF SUBSTANTIVE DUE PROCESS
 4                                         (42 U.S.C S1983I

 5            (BY PLAINTIFFS'EMMA CEBALLOS ASHLEY CEBALLOS AND
 6                      MINORS,HC,AC,AGAINST ALL DEFENDANTS)
 7              37. Plaintiffs hereby repeat, re-allege and incorporate each, and every
 8       allegation of every paragraph above as though fully set forth herein.
 9             38. Decedent, GRACIANO CEBALLOS and Plaintiffs Minors HC, AC,
10       ASHLEY CEBALLOS , and EMMA CEBALLOS each had a cognizable interest
11       under the Due Process Clause of the Fourteenth Amendment of the United States
12       Constitution to be free from state actions that deprive them oflife, liberty, or property
13       in such a manner as to shock the conscience, including but not limited to unwarranted
14       government interference in Decedent, GRACIANO CEBALLOS and Plaintiffs
15       GRACIANO CEBALLOS'and EMMA CEBALLOS'familial relationship.
16              39.    More specifically, the use of force by Defendants DEPUTY KOLTE
17       PAXSON; SGT. ADRIAN OLMOS; DEPUTY BRYAN EIDENSHINK SR;
18       DEPUTY NATHAN PUCILOWSKY; DEPUTY DWAYNE PERKINS; DEPUTY
19       JESSICA ZAVALA, and DOES 1-10, was so outrageous that it shocks the
20       conscience because Decedent, GRACIANO CEBALLOS was shot by Defendants
21       DOES 1-10 when the officers could all see GRACIANO CEBALLOS posed no
22       imminent threat to anyone.
23            40. Decedent, GRACIANO CEBALLOS had a cognizable interest under
24       the Due Process Clause of the Fourteenth Amendment of the United States
25       Constitution to be free from state actions that deprive him oflife, liberty, or property
26       in such a manner as to shock the conscience.
27           41. The actions of Defendants DEPUTY KOLTE PAXSON; SGT.
28       ADRIAN OLMOS; DEPUTY BRYAN EIDENSHINK SR; DEPUTY NATHAN
                                                    13
                             PLAINTIFFS'COMPLAINT FOR DAMAGES
Case 1:21-cv-00142-NONE-JLT Document 2-1 Filed 02/03/21 Page 15 of 34



  1   PUCILOWSKY; DEPUTY DWAYNE PERKINS; DEPUTY JESSICA ZAVALA,
  2   and DOES 1-10, inclusive, and each of them and along with other undiscoverec
  3   conduct,shocks the conscience, in that they acted with deliberate indifference to the
 4    constitutional rights ofDecedent, GRACIANO CEBALLOS,and/or with purpose to
 5    harm unrelated to any legitimate law enforcement objective. Defendants DEPUTY
 6    KOLTE PAXSON; SGT. ADRIAN OLMOS; DEPUTY BRYAN EIDENSHINK
 7    SR; DEPUTY NATHAN PUCILOWSKY; DEPUTY DWAYNE PERKINS;
 8    DEPUTY JESSICA ZAVALA, and DOES 1-10, inclusive, had time to deliberate
 9    regarding the use offorce and the use of deadly force and they acted with deliberate
10    indifference to the constitutional rights of Decedent, GRACIANO CEBALLOS by
11    issuing no warning and then using unjustified deadly force against Decedent,
12    GRACIANO CEBALLOS while decedenfs brother, EDWARD CEBALLOS
13    contemporaneously witnessed the Defendants' unconstitutional use of excessive and
14    unreasonable force against. Decedent, GRACIANO CEBALLOS.
15          42. Defendants DEPUTY KOLTE PAXSON; SGT. ADRIAN OLMOS;
16    DEPUTY BRYAN EIDENSHINK SR; DEPUTY NATHAN PUCILOWSKY;
17    DEPUTY DWAYNE PERKINS; DEPUTY JESSICA ZAVALA, and DOES 1-10,
18    inclusive, violated the substantive due process rights ofthe Plaintiffs listed above to
19    be free from unwarranted interference with their familial relationship with Decedent
20    GRACIANO CEBALLOS.
21          43.    As a direct and proximate cause of the acts of Defendants DEPUTY
22    KOLTE PAXSON; SGT. ADRIAN OLMOS; DEPUTY BRYAN EIDENSHINK
23    SR; DEPUTY NATHAN PUCILOWSKY; DEPUTY DWAYNE PERKINS;
24    DEPUTY JESSICA ZAVALA, and DOES 1-10, inclusive, and each of them.
25    Plaintiffs MINORS HC, AC, BY AND THROUGH THEIR GUARDIAN AD
26    LITEM DOLORES HERNANDEZ, ASHLEY CEBALLOS, AND EMMA
27 CEBALLOS have been deprived of the life-long love, companionship, comfort,
28 support, society, care, and sustenance ofDecedent GRACIANO CEBALLOS,and
                                                14
                          PLAINTIFFS' COMPLAINT FOR DAMAGES                              ~
Case 1:21-cv-00142-NONE-JLT Document 2-1 Filed 02/03/21 Page 16 of 34



     1     will continue to be so deprived for the remainder of her natural life.
 2             44. The conduct of Defendants DEPUTY KOLTE PAXSON; SGT.
 3        ADRIAN OLMOS; DEPUTY BRYAN EIDENSHINKL SR; DEPUTY NATHAN
 4        PUCILOWSKY; DEPUTY DWAYNE PERKINS; DEPUTY JESSICA ZAVALA,
 5        and DOES 1-10, inclusive, and each of them was willful, wanton, malicious, anc
 6        therefore warrants the imposition of exemplary and punitive damages as to
 7        Defendants DEPUTY KOLTE PAXSON; SGT. ADRIAN OLMOS; DEPUTY
 8        BRYAN EIDENSHINK SR; DEPUTY NATHAN PUCILOWSKY; DEPUTY
 9        DWAYNE PERKINS; DEPUTY JESSICA ZAVALA,and each ofthem
10              45.    Defendants DOES 1-10, inclusive, and each ofthem, are each liable for
11        Decedent GRACIANO CEBALLOS's injuries, either because they engaged in the
12        above conduct; because they were integral participants in the above conduct; or
13        because they failed to intervene to prevent the above conduct.
14                                   THIRD CAUSE OF ACTION
15                       MUNICIPAL LIABILITY FOR RATIFICATION
16                                         (42 U.S.C.§ 1983)
17              (BY PLAINTIFFS' ASHLEY CEBALLOS AND MINORS,HC,AC,
18               INDIVIDUALLY,AND AS SUCCESSORS IN INTEREST TO
19                       GRACIANO CEBALLOS AGAINST COUNTY)
20              46. Plaintiff repeats and re-alleges each allegation in all the preceding
21       paragraphs ofthis Complaint with same force and effect as if fully set forth herein.
22             47. Defendants DEPUTY KOLTE PAXSON; SGT. ADRIAN OLMOS;
23       DEPUTY BRYAN EIDENSHINK SR; DEPUTY NATHAN PUCILOWSKY;
24       DEPUTY DWAYNE PERKINS; DEPUTY JESSICA ZAVALA,, and Does 1
25       through 10, inclusive acted under color of law.
26              48. The acts of the individual defendants deprived DECEDENT and
27       Plaintiffs of their particular rights under the United States Constitution.
28       ///

                                                    15
                              PLAINTIFFS' COMPLAINT FOR DAMAGES
Case 1:21-cv-00142-NONE-JLT Document 2-1 Filed 02/03/21 Page 17 of 34



  1          49.   Upon information and belief, a final policymaker, acting under color of
 2     law, who had final policymaking authority concerning the acts of the individua
 3     defendants, ratified the acts of the defendants' acts and the bases for them. Upon
 4     information and belief, the final policymaker knew of and specifically approved of
 5    the individual defendants' acts.

 6           50.   Upon information and belief, a final policymaker has determined (or
 7    will determine) that the acts ofthe individual defendants were "within policy."
 8           51.   By reason ofthe aforementioned acts and omissions, Plaintiffs suffered
 9    loss ofthe love, companionship, affection, comfort, care, society, training, guidance,
10    and support of DECEDENT. The aforementioned acts and omissions also caused
11    DECEDENT'S pain and suffering, loss of enjoyment of life, and death.
12          52.    Accordingly,Defendants DEPUTY KOLTE PAXSON;SGT.ADRIAN
13    OLMOS; DEPUTY BRYAN                   EIDENSHINK SR; DEPUTY NATHAN
14    PUCILOWSKY; DEPUTY DWAYNE PERKINS; DEPUTY JESSICA ZAVALA,
15    and Does 1 through 10, inclusive each are liable to Plaintiff for compensatory
16    damages under 42 U.S.C. § 19'83.
17                            FOURTH CAUSE OF ACTION
18                               MUNICIPAL LIABILITY
19                 FOR UNCONSTITUTIONAL CUSTOM OR POLICY
20                                       (42 U.S.C § 1983)
21           (BY PLAINTIFFS'ASHLEY CEBALLOS AND MINORS,HC,AC,
22           INDIVIDUALLY,AND AS SUCCESSORS IN INTEREST TO
23                  GRACIANO CEBALLOS AGAINST COUNTY)
24          53. Plaintiff repeats and re-alleges each allegation in all the preceding
25    paragraphs ofthis Complaint with same force and effect as if fully set forth herein
26          54. On information and belief. Defendants DEPUTY KOLTE PAXSON;
27    SGT. ADRIAN OLMOS; DEPUTY BRYAN EIDENSHINK SR; DEPUTY
28    NATHAN PUCILOWSKY; DEPUTY DWAYNE PERKINS; DEPUTY JESSICA
                                                16
                         PLAINTIFFS' COMPLAINT FOR DAMAGES
Case 1:21-cv-00142-NONE-JLT Document 2-1 Filed 02/03/21 Page 18 of 34



     1    ZAVALA, and Does 1 through 10, inclusive, unjustified shooting of GRACIANO
 2        CEBALLOS was found to be within KERN COUNTY SHERIFF'S DEPARTMENT
 3        policy.
 4           55. On information and belief, Defendants DEPUTY KOLTE PAXSON;
 5       SGT. ADRIAN OLMOS; DEPUTY BRYAN EIDENSHINK SR; DEPUTY
 6       NATHAN PUCILOWSKY; DEPUTY DWAYNE PERKINS; DEPUTY JESSICA
 7       ZAVALA,,and Does 1 through 10, inclusive, unjustified shooting ofDECEDENT
 8       was ratified by COUNTY OF KERN supervisorial officers.
 9              56.   On information and belief. Defendants DEPUTY KOLTE PAXSON
10       SGT. ADRIAN OLMOS; DEPUTY BRYAN EIDENSHINK SR; DEPUTY
11       NATHAN PUCILOWSKY; DEPUTY DWAYNE PERKINS; DEPUTY JESSICA
12       ZAVALA,and Does 1 through 10, inclusive, were not disciplined for the unjustified
13       shooting of DECEDENT.
14             57. On and for some time prior to the shooting and killing of DECEDENT
15       (and continuing to the present date), Defendants COUNTY and DOES 6-10, acting
16       with gross negligence and with reckless and deliberate indifference to the rights and
17       liberties of the public in general, and of Plaintiffs and DECEDENT,and of persons
18       in their class, situation and comparable position in particular, knowingly maintained,
19       enforced and applied an official recognized custom, policy, and practice of:
20                A. Employing and retaining as peace officers and other personnel,
21                    including Defendants DEPUTY KOLTE PAXSON; SGT. ADRIAN
22                    OLMOS;DEPUTY BRYAN EIDENSHINK SR; DEPUTY NATHAN
23                    PUCILOWSKY;DEPUTY DWAYNE PERKINS;DEPUTY JESSICA
24                    ZAVALA,whom Defendants CITY and Does 6-10 at all times material
25                    herein knew or reasonably should have known had dangerous
26                    propensities for abusing their authority and for mistreating citizens by
27                    failing to follow written department policies, including the use of
28                    excessive force;
                                                  17
                             PLAINTIFFS'COMPLAINT FOR DAMAGES
Case 1:21-cv-00142-NONE-JLT Document 2-1 Filed 02/03/21 Page 19 of 34



 1           B. Of inadequately supervising, training, controlling, assigning, and
 2              disciplining COUNTY employees and other personnel, including
 3              Defendants DEPUTY KOLTE PAXSON; SGT. ADRIAN OLMOS
 4              DEPUTY BRYAN EIDENSHINK SR; DEPUTY NATHAN
 5             PUCILOWSKY;DEPUTY DWAYNE PERKINS; DEPUTY JESSICA
 ^             ZAVALA,whom Defendants COUNTY and Does 6-10 knew or in the
 7             exercise of reasonable care should have known had the aforementioned
 8              propensities and character traits, including the propensity for violence
 9             and the use of excessive force;
10           C. By maintaining grossly inadequate procedures for reporting,
1^             supervising, investigating, reviewing, disciplining and controlling the
12             intentional misconduct by Defendants DEPUTY KOLTE PAXSON;
13             SGT. ADRIAN OLMOS; DEPUTY BRYAN EIDENSHINK SR;
14             DEPUTY        NATHAN        PUCILOWSKY;          DEPUTY       DWAYNE
15             PERKINS; DEPUTY JESSICA ZAVALA, who are peace officers
16             and/or agents of COUNTY;
12          D. By failing to discipline COUNTY peace officers' and/or agents'
18             conduct, including but not limited to, unlawful detention and excessive
19             force;
20          E. By ratifying the intentional misconduct of DEPUTY KOLTE
21             PAXSON;        SGT.     ADRIAN       OLMOS; DEPUTY              BRYAN
22             EIDENSHINK SR; DEPUTY NATHAN PUCILOWSKY; DEPUTY
23             DWAYNE PERKINS; DEPUTY JESSICA ZAVALA, and other
24             COUNTY peace officers' and/ or agents, who are COUNTY peace
25             officers and/or agents of COUNTY;
26          F. By having and maintaining an unconstitutional policy, custom, and
22             practice of detaining and arresting individuals without probable cause
28             or reasonable suspicion, and using excessive force, including deadly
                                            18
                        PLAINTIFFS'COMPLAINT FOR DAMAGES
Case 1:21-cv-00142-NONE-JLT Document 2-1 Filed 02/03/21 Page 20 of 34



     1                  force, which also is demonstrated by inadequate training regarding these
 2                      subjects. The policies, customs, and practices ofDefendants COUNTY
 3                      and Does 6-10 were maintained with a deliberate indifference to
 4                      individuals' safety and rights; and
 5                   G. By failing to properly investigate claims of unlawful detention and
 6                     excessive force by COUNTY peace officers.
 7              58.    By reason of the aforementioned policies and practices of Defendants
 8       COUNTY and DOES 6-10, DECEDENT was severely injured and subjected to pain
 9       and suffering and ultimately, lost his life. The aforementioned policies and practices
10       of Defendants, including the custom, policy and practice of Defendant COUNTY in
11       allowing its peace officers to use unjustified, excessive and unreasonable deadly
12       force in shooting unarmed persons who had fired no shots with no punishment for
13       the involved peace officers was a moving force that caused Defendants DEPUTY
14       KOLTE PAXSON; SOT. ADRIAN OLMOS; DEPUTY BRYAN EIDENSHINK
15       SR; DEPUTY NATHAN PUCILOWSKY; DEPUTY DWAYNE PERKINS;
16       DEPUTY JESSICA ZAVALA to use unreasonable deadly force on DECEDENT,
17       who was also unarmed and fired no shots at Defendants nor otherwise, presented an
18       imminent danger to Defendants or others.
19             59.     Defendants COUNTY and DOES 6-10, together with various other
20       officials, whether named or unnamed,had either actual or constructive knowledge of
21       the deficient policies, practices and customs alleged in the paragraphs above. Despite
22       having knowledge as stated above,these defendants condoned,tolerated and through
23       actions and inactions thereby ratified such policies. Said defendants also acted with
24       deliberate indifference to the foreseeable effects and consequences ofthese policies
25       with respect to the constitutional rights of DECEDENT, Plaintiff, and other
26       individuals similarly situated.
27            60. By perpetrating, sanctioning, tolerating and ratifying the outrageous
28       conduct and other wrongful acts, Defendants Does 6-10 acted with intentional,
         ^                                          19
                              PLAINTIFFS'COMPLAINT FOR DAMAGES
Case 1:21-cv-00142-NONE-JLT Document 2-1 Filed 02/03/21 Page 21 of 34



  1    reckless, and callous disregard for the life ofDECEDENT and for DECEDENT'S and
 2     Plaintiffs constitutional rights. Furthermore, the policies, practices, and customs
 3     implemented, maintained, and still tolerated by Defendants COUNTY and Does 6-
 4     10 were affirmatively linked to and were a significantly influential force behind the
 5     injuries ofDECEDENT and Plaintiff.
 6           61.    The actions of each of Defendants Does 1-10 were willful, wanton,
 7     oppressive, malicious, fraudulent, and extremely offensive and unconscionable to
 8     any person of normal sensibilities, and therefore warrants the imposition of
 9     exemplary and punitive damages as to Defendants Does 1-10.
10           62.    By reason of the aforementioned acts and omissions of Defendants
11     COUNTY and Does 1-10, Plaintiff was caused to incur damages as stated elsewhere
12     herein.

13           63.    By reason of the aforementioned acts and omissions of Defendants
14    COUNTY and Does 1-10, Plaintiff suffered and continues to suffer loss of love,
15    companionship, affection, comfort, care, society, and future support.
16           64.    Accordingly, Defendants COUNTY and Does 1-10 each are liable to
17    Plaintifffor compensatory damages under 42 U.S.C. § 1983.
18           65. Plaintiffseek both wrongful death damages and survival damages under
19    this claim. Plaintifffurther claim all of Plaintiffs attorneys' fees and costs incurred
20 and to be incurred in Plaintiff presenting, maintaining and prosecuting this action
21    under 42 U.S.C. Section 1988.

22                               FIFTH CAUSE OF ACTION
23          FOR ASSAULT AND BATTERY CAUSING WRONGFUL DEATH
24          (BY PLAINTIFFS' ASHLEY CEBALLOS AND MINORS,HC,AC,
25               AGAINST ALL DEFENDANTS,INDIVIDUALLY AS HEIRS
26          AT LAW AND AS SUCCESSORS IN INTEREST TO GRACIANO
27                     CEBALLOS,AGAINST ALL DEFENDANTS)
28    ///

                                                20
                          PLAINTIFFS'COMPLAINT FOR DAMAGES
Case 1:21-cv-00142-NONE-JLT Document 2-1 Filed 02/03/21 Page 22 of 34



 1         66. Plaintiffs listed above, hereby repeat, re-allege and incorporate each
 2   allegation of each, and every paragraph above as though fully set forth herein.
 3         67. Defendants DEPUTY KOLTE PAXSON; SGT. ADRIAN OLMOS;
 4   DEPUTY BRYAN EIDENSHINK SR; DEPUTY NATHAN PUCILOWSKY;
 5   DEPUTY DWAYNE PERKINS; DEPUTY JESSICA ZAVALA, and DOES 1-10,
 6   inclusive, and each of them, assaulted and battered the Decedent GRACIANO
 7   CEBALLOS, proximately causing GRACIANO CEBALLOS's death. Defendants
 8   DEPUTY KOLTE PAXSON; SGT. ADRIAN OLMOS; DEPUTY BRYAN
 9   EIDENSHINK SR; DEPUTY NATHAN PUCILOWSKY; DEPUTY DWAYNE
10   PERKINS; DEPUTY JESSICA ZAVALA,and DOES 1 -10, inclusive, and each of
11   them, engaged in an unauthorized, unconsented to touching of Decedent
12   GRACIANO CEBALLOS and utilized unreasonable, unnecessary, and excessive
13   force. Decedent GRACIANO CEBALLOS did not pose an immediate threat to the
14   life of or serious bodily injury to Defendants DEPUTY KOLTE PAXSON; SGT.
15   ADRIAN OLMOS; DEPUTY BRYAN EIDENSHINK SR; DEPUTY NATHAN
16   PUCILOWSKY; DEPUTY DWAYNE PERKINS; DEPUTY JESSICA ZAVALA,
17   and DOES 1-10. Despite this. Defendants DEPUTY KOLTE PAXSON; SGT.
18   ADRIAN OLMOS; DEPUTY BRYAN EIDENSHINK SR; DEPUTY NATHAN
19   PUCILOWSKY; DEPUTY DWAYNE PERKINS; DEPUTY JESSICA ZAVALA,
20   and DOES 1-10, inclusive, without issuing a warning, unjustifiably and unnecessarily
21   shot and killed Decedent GRACIANO CEBALLOS.
22         68.   Defendants COUNTY OF KERN is liable for the actions of the
23   Defendants DEPUTY KOLTE PAXSON; SGT. ADRIAN OLMOS; DEPUTY
24   BRYAN EIDENSHINK SR; DEPUTY NATHAN PUCILOWSKY; DEPUTY
25   DWAYNE PERKINS;DEPUTY JESSICA ZAVALA,and DOES 1-10, inclusive, in
26   assaulting, battering and killing of Decedent GRACIANO CEBALLOS as, at all
27   times mentioned herein. Defendants DEPUTY KOLTE PAXSON; SGT. ADRIAN
28   OLMOS; DEPUTY BRYAN EIDENSHINK SR; DEPUTY NATHAN
                                             21
                        PLAINTIFFS'COMPLAINT FOR DAMAGES
Case 1:21-cv-00142-NONE-JLT Document 2-1 Filed 02/03/21 Page 23 of 34



     1   PUCILOWSKY; DEPUTY DWAYNE PERKINS; DEPUTY JESSICA ZAVALA
  2      and DOES 1-10,inclusive, and each ofthem,were acting within the course and scope
  3      oftheir employment and/or agency with Defendants COUNTY OF KERN. As such
  4      Defendants COUNTY OF KERN is liable in Respondeat Superior for the injuries
  5      caused by the acts and omissions of Defendants DEPUTY KOLTE PAXSON;SGT
  6      ADRIAN OLMOS; DEPUTY BRYAN EIDENSHINK SR; DEPUTY NATHAN
  7      PUCILOWSKY; DEPUTY DWAYNE PERKINS; DEPUTY JESSICA ZAVALA,
  8      and DOES 1-10, inclusive, and each of them pursuant to California Govemmen
 9       Code §815.2 and 820.
 10            69. As a direct and proximate result of said tortious acts, omissions or
 11      conduct of Defendants, and each of them, GRACIANO CEBALLOS died and
12       Plaintiffs HC,AC,and ASHLEY CEBALLOS have sustained and incurred, and are
13       certain in the future to sustain and incur losses, injuries, and damages which are
14       itemized as follows:

15            a)    Funeral and burial expenses in a sum to be determined according to proof
16                  Plaintiffs will request leave of Court to determine the total amount
17                  thereof, once the same has been ascertained;
18           b)     The value of decedent's financial support to be determined according to
19                  proof; and
20           c)     Said Plaintiffs have been deprived of the services, love, society, care,
21                  comfort, protection, companionship and affection of Decedent
22                 GRACIANO CEBALLOS,as a father, all to Plaintiffs' loss and general
23                 damage in a sum in excess of the minimum jurisdictional limits of this
24                 court.

25     70. The aforementioned acts of Defendants DEPUTY KOLTE PAXSON;
26 SGT. ADRIAN OLMOS; DEPUTY BRYAN EIDENSHINK SR; DEPUTY
27 NATHAN PUCILOWSKY; DEPUTY DWAYNE PERKINS; DEPUTY JESSICA
28 ZAVALA, and DOES 1-10, inclusive, and each of them, were malicious, willful,
                                                22
                            PLAINTIFFS' COMPLAINT FOR DAMAGES
Case 1:21-cv-00142-NONE-JLT Document 2-1 Filed 02/03/21 Page 24 of 34



     1    oppressive Bnd despicable conduct as herein alleged, as each aforementionec
 2        defendant acted with a conscious disregard of the rights and safety of Deceden
 3        GRACIANO CEBALLOS and said defendants acted with the specific intent to injure
 4        and kill Decedent GRACIANO CEBALLOS. Plaintiffs HC, AC, and ASHLEY
 5        CEBALLOS are therefore entitled to punitive damages in an amount enough to
 6        punish and make an example ofthese aforementioned individual Defendants, and, in
 7        order to promote greater safety and provide an incentive for said defendants and
 8        others so situated to not engage in such conduct.
 9             71. As a direct and proximate result of said tortious acts, omissions or
10       conduct of Defendants, and each of them. Plaintiffs HC, AC, and ASHLEY
11       CEBALLOS have sustained and incurred, and are certain in the future to sustain and
12       incur losses, injuries, and damages to be determined according to proof.
13                                  SIXTH CAUSE OF ACTION
14             FOR INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
15          (BY PLAINTIFF EDWARD CEBALLOS AGAINST DEPUTY KOLTE
16         PAXSON;SOT.ADRIAN OLMOS;DEPUTY BRYAN EIDENSHINK SR;
17           DEPUTY NATHAN PUCILOWSKY;DEPUTY DWAYNE PERKINS;
18               DEPUTY JESSICA ZAVALA,AND DOES 1-10,INCLUSIVE)
19                 72. Plaintiff hereby repeats, re-alleges and incorporates each and very
20       allegation of each and every paragraph above as though fully set forth herein.
21             73.    On April 18, 2020, Decedent, GRACIANO CEBALLOS was
22       Intentionally shot by Defendants DEPUTY KOLTE PAXSON; SGT. ADRIAN
23       OLMOS; DEPUTY BRYAN EIDENSHINK SR; DEPUTY NATHAN
24       PUCILOWSKY; DEPUTY DWAYNE PERKINS; DEPUTY JESSICA ZAVALA,
25       and DOES I-10, inclusive, in the presence of PlaintiffEDWARD CEBALLOS,and
26       Decedent, GRACIANO CEBALLOS was killed as a result. After the shooting said
27       defendants knowing Plaintiff EDWARD CEBALLOS was a paraplegic and not
28       capable of committing a crime, intentionally wrote false police reports with the
                                                  23
                             PLAINTIFFS'COMPLAINT FOR DAMAGES
Case 1:21-cv-00142-NONE-JLT Document 2-1 Filed 02/03/21 Page 25 of 34



     1    specific intent of having Plaintiff EDWARD CEBALLOS detained and held in
 2        custody on a 3.5-million-dollar bail.
 3              74.    Consequently, PlaintiffEDWARD CEBALLOS was incarcerated in the
 4        Kern County Jail for approximately over 3-4 weeks.The Defendants intentional; acts,
 5        as described above were used to cause Plaintiff emotional harm. Such actions were
 6        also used to coerce Plaintiffto enter a plea for resisting arrest, which was something
 7        he was physically incapable ofdoing. As a direct and proximate result ofdefendants
 8        intentional conduct Plaintiff EDWARD CEBALLOS sustained severe emotiona
 9        distress, including Post Traumatic Stress Disorder(PTSD),psychological trauma and
10        other damages in an amount to be proven according to proof at the time oftrial.
11              75.    Plaintiff EDWARD CEBALLOS suffered severe emotional distress as
12        a result ofthe outrageous conduct.
13            76. The conduct of Defendants DEPUTY KOLTE PAXSON; SGT
14        ADRIAN OLMOS; DEPUTY BRYAN EIDENSHINK SR; DEPUTY NATHAN
15       PUCILOWSKY; DEPUTY DWAYNE PERKINS; DEPUTY JESSICA ZAVALA,
16       and DOES 1-10, inclusive was a substantial factor in causing EDWARD
17       CEBALLOS'severe emotional distress.
18              77. As a direct and proximate result of Defendants' conduct as alleged
19       above, and other undiscovered negligent conduct, Plaintiff was caused to suffer
20       severe pain and suffering and lost earning capacity.
21             78. The COUNTY is vicariously liable for the wrongful acts ofDefendants
22       DEPUTY KOLTE PAXSON; SGT. ADRIAN OLMOS; DEPUTY BRYAN
23       EIDENSHINK SR; DEPUTY NATHAN PUCILOWSKY; DEPUTY DWAYNE
24       PERKINS, DEPUTY JESSICA ZAVALA, and DOES 1-10, inclusive, pursuant to
25       sections 815.2(a) and 820 ofthe California Government Code, which provides that a
26       public entity is liable for the injuries caused by its employees within the scope ofthe
27       employment ifthe employee's act would subject him or her to liability.
28       ///

                                                   24
                             PLAINTIFFS' COMPLAINT FOR DAMAGES
Case 1:21-cv-00142-NONE-JLT Document 2-1 Filed 02/03/21 Page 26 of 34



     1        79. The conduct of Defendants DEPUTY KOLTE PAXSON; SGT.
  2       ADRIAN OLMOS; DEPUTY BRYAN EIDENSHINIC SR; DEPUTY NATHAh^
  3       PUCILOWSKY; DEPUTY DWAYNE PERKINS; DEPUTY JESSICA ZAVALA,
  4       and DOES 1-10, inclusive, was malicious, wanton, oppressive, and accomplishec
  5       with a conscious disregard for the rights ofPlaintiffs, entitling Plaintiff, to an award
  6      of exemplary and punitive damages as to individual Defendants.
  7                                SEVENTH CAUSE OF ACTION
  8           FOR WRONGFUL DEATH/SURVIVAL BASED ON NEGLIGENCE
  9          (INCLUDING NEGLIGENT TACTICS)(BY PLAINTIFFS' ASHLEY
 10          CEBALLOS AND MINORS,HC,AC,AGAINST ALL DEFENDANTS,
 11            INDIVIDUALLY,AS HEIRS-AT-LAW AND AS SUCCESSORS IN
 12       INTEREST TO GRACIANO CEBALLOS AGAINST ALL DEFENDANTS)
 13          80. Plaintiffs hereby repeats, re-alleges and incorporates each and every
14       allegation of each and every paragraph above as though fully set forth herein.
15              81. Defendants DEPUTY KOLTE PAXSON; SGT. ADRIAN OLMOS;
16       DEPUTY BRYAN EIDENSHINK SR; DEPUTY NATHAN PUCILOWSKY;
17       DEPUTY DWAYNE PERKINS; DEPUTY JESSICA ZAVALA, and DOES 1-10,
18       inclusive, and each ofthem, had a duty to Decedent GRACIANO CEBALLOS and
19       Plaintiffs to comply with California Police Officers Standard Training, national
20       standards for use of force and their own police departments' training mandated for
21       tactical firearms training; to not utilize careless or reckless police tactics that could
22       create a dangerous circumstance or heighten a situation ofdanger that could result in
23       the use of unnecessary force; to comply with OCSD and national and their respective
24       police departments' training mandated for tactical firearms training; to not cause
25       discharge oftheir firearm unless it was justified under the circumstances; to respond
26 appropriately to persons they may believe are a possible suspect ofan offense without
27 choosing to use deadly force before determining ifthe decedent posed an immediate
28 threat to the safety of the officers or to others. Defendants DEPUTY KOLTE
                                                    25
                             PLAINTIFFS'COMPLAINT FOR DAMAGES
Case 1:21-cv-00142-NONE-JLT Document 2-1 Filed 02/03/21 Page 27 of 34



     1    PAXSON; SGT. ADRIAN OLMOS; DEPUTY BRYAN EIDENSHINK SR;
 2        DEPUTY NATHAN PUCILOWSKY; DEPUTY DWAYNE PERKINS; DEPUTY
 3        JESSICA ZAVALA, and DOES 1-10, inclusive, and each of them, had a duty to
 4        Decedent GRACIANO CEBALLOS and Plaintiffs to use appropriate tactics
 5        regarding verbalization, de-escalation, not shooting into vehicles, calling for back
 6       up, use of less-than-lethal force, techniques and weapons, containment, issuing
 7       verbal warnings and other appropriate police tactics before resorting to utilizing
 8       deadly force. Defendants DEPUTY KOLTE PAXSON; SGT. ADRIAN OLMOS;
 9       DEPUTY BRYAN EIDENSHINK SR; DEPUTY NATHAN PUCILOWSKY;
10       DEPUTY DWAYNE PERKINS; DEPUTY JESSICA ZAVALA, and DOES 1-10,
11       inclusive, and each of them, were trained to use deadly force only in the direst of
12       circumstances, and only after all other means have been exhausted, and only as a last
13       resort.

14           82. Defendants DEPUTY KOLTE PAXSON; SGT. ADRIAN OLMOS;
15       DEPUTY BRYAN EIDENSHINK SR; DEPUTY NATHAN PUCILOWSKY;
16       DEPUTY DWAYNE PERKINS; DEPUTY JESSICA ZAVALA, and DOES 1-10,
17       inclusive, and each of them, breached their duties by using excessive, unnecessary
18       and deadly force against Decedent GRACIANO CEBALLOS, negligently using
19       improper tactics and breaching their duties set forth above and in California Police
20       Officers Standard Training, accepted national standards, and Kern County Sheriff
21       Department Policies and Procedures manual and training, including the use offorce
22       and the use ofdeadly force, proximately causing the death ofDecedent GRACIANO
23       CEBALLOS.

24             83. As a direct and legal result ofthe aforesaid negligence, carelessness and
25       unskillfulness of Defendants DEPUTY KOLTE PAXSON; SGT. ADRIAN
26       OLMOS; DEPUTY BRYAN EIDENSHINK SR; DEPUTY NATHAN
27       PUCILOWSKY; DEPUTY DWAYNE PERKINS; DEPUTY JESSICA ZAVALA,
28       and DOES 1-10, inclusive, inclusive, and each ofthem, and as a result oftheir breach
                                                  26
                             PLAINTIFFS'COMPLAINT FOR DAMAGES
Case 1:21-cv-00142-NONE-JLT Document 2-1 Filed 02/03/21 Page 28 of 34



     1    of duty of care to Decedent GRACIANO CEBALLOS, Defendants DEPUTY
 2        KOLTE PAXSON; SGT. ADRIAN OLMOS; DEPUTT BRYAN EIDENSHINK
 3        SR; DEPUTY NATHAN PUCILOWSKY; DEPUTE DWAYNE PERKINS;
 4        DEPUTY JESSICA ZAVALA, and DOES 1-10, inclusive, and each of them
 5        proximately caused the death of GRACIANO CEBALLOS, and damages to
 6        Plaintiffs.

 7              84.       As a direct and proximate result of said tortious acts, omissions or
 8        conduct of Defendants, and each of them. Plaintiffs father. Decedent GRACIANO
 9       CEBALLOS died and Plaintiffs have therefore sustained and incurred, and are
10       certain in the future to sustain and incur losses, injuries, and damages which are
11       itemized as follows:
12             a)       Funeral and burial expenses in a sum to be determined according to proof.
13                      Plaintiffs will request leave of Court to determine the total amount
14                      thereof, once the same has been ascertained;
15             b)       The value of decedent's financial support to be determined according to
16                      proof; and
17            c)        Plaintiffs have been deprived ofthe services, love,society, care, comfort,
18                      protection, companionship and affection of Decedent GRACIANO
19                      CEBALLOS,he having been a loving and devoted father, all to Plaintiffs
20                      loss and general damage in a sum in excess ofthe minimum jurisdictional
21                      limits of this court.
22           85. The aforementioned acts of Defendants DEPUTY KOLTE PAXSON;
23       SGT. ADRIAN OLMOS; DEPUTY BRYAN EIDENSHINK SR; DEPUTY
24       NATHAN PUCILOWSKY; DEPUTY DWAYNE PERKINS; DEPUTY JESSICA
25                      ^^d DOES 1-10, inclusive, and each of them, were malicious, willful,
26       oppressive and despicable conduct as herein alleged, as each aforementioned
27       defendant acted with a conscious disregard of the rights and safety of Decedent
28       GRACIANO CEBALLOS and said defendants acted with the specific intent to injure
                                                     27
                                PLAINTIFFS' COMPLAINT FOR DAMAGES
Case 1:21-cv-00142-NONE-JLT Document 2-1 Filed 02/03/21 Page 29 of 34



     1    and kill Decedent GRACIANO CEBALLOS. Plaintiffs are therefore entitled to
 2        punitive damages in an amount enough to punish and make an example of these
 3        aforementioned individual Defendants, and, in order to promote greater safety and
 4        provide an incentive for said defendants and others so situated to not engage in such
 5        conduct.

 6                                 EIGHTH CAUSE OF ACTION
 7               FOR NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
 8          (BY PLAINTIFF EDWARD CEBALLOS AGAINST DEPUTY KOLTE
 9         PAXSON;SGT. ADRIAN OLMOS;DEPUTY BRVAN EIDENSHINK SR;
10          DEPUTY NATHAN PUCILOWSKY;DEPUTY DWAYNE PERKINS;
11             DEPUTY JESSICA ZAVALA,AND DOES 1-10,INCLUSIVE)
12              86. Plaintiff hereby repeats, re-alleges and incorporates each and eveiy
13       allegation of each and every paragraph above as though fully set forth herein.
14              87. On April 18, 2020, Decedent, GRACIANO CEBALLOS was shot by
15       Defendants DEPUTY KOLTE PAXSON; SGT. ADRIAN OLMOS; DEPUTY
16       BRYAN EIDENSHINK SR; DEPUTY NATHAN PUCILOWSKY; DEPUTY
17       DWAYNE PERKINS;DEPUTY JESSICA ZAVALA,and DOES 1-10, inclusive, in
18       the presence of Plaintiff EDWARD CEBALLOS, and Decedent, GRACIANO
19       CEBALLOS was killed as a result.
20           88. Defendants DEPUTY KOLTE PAXSON; SGT. ADRIAN OLMOS;
21       DEPUTY BRYAN EIDENSHINK SR; DEPUTY NATHAN PUCILOWSKY;
22       DEPUTY DWAYNE PERKINS; DEPUTY JESSICA ZAVALA, and DOES 1-10,
23       inclusive, were negligent and careless in the use of their firearms, including being
24       careless in the handling of the firearm and in the firing of the firearm that vvas
25       unjustified under the circumstances. Defendants were unreasonable in failing to use
26       appropriate tactics regarding verbalization, de-escalation, calling for back-up, use of
27       less-than-lethal force,technicjues and weapons,containment,issuing verbal warnings
28       and other appropriate police tactics before resorting to utilizing deadly force.
                                                   28
                             PLAINTIFFS' COMPLAINT FOR DAMAGES
Case 1:21-cv-00142-NONE-JLT Document 2-1 Filed 02/03/21 Page 30 of 34



     1          89. Plaintiff EDWARD CEBALLOS was in the immediate vicinity o
 2        Decedent, GRACIANO CEBALLOS and Defendants DEPUTY KOLTE PAXSON;
 3        SGT. ADRIAN OLMOS; DEPUTY BRYAN EIDENSHINK SR; DEPUTY
 4        NATHAN PUCILOWSKY; DEPUTY DWAYNE PERKINS; DEPUTY JESSICA
 5        ZAVALA,and DOES 1-10, inclusive, at that time that Defendants DEPUTY KOLTE
 6        PAXSON; SGT. ADRIAN OLMOS; DEPUTY BRYAN EIDENSHINK SR;
 7        DEPUTY NATHAN PUCILOWSKY; DEPUTY DWAYNE PERKINS; DEPUTY
 8        JESSICA ZAVALA, and DOES 1-10, inclusive, shot Decedent, GRACIANO
 9        CEBALLOS, and Plaintiff EDWARD CEBALLOS contemporaneously witnessec
10        and perceived the injury producing shooting event incident both visibly and audibly
11            90. At the time ofthe negligent and deadly conduct ofDefendants DEPUTY
12        KOLTE PAXSON; SGT. ADRIAN OLMOS; DEPUTY BRYAN EIDENSHINK
13       SR; DEPUTY NATHAN PUCILOWSKY; DEPUTY DWAYNE PERKINS;
14       DEPUTY JESSICA ZAVALA, and DOES 1-10, inclusive, as set forth above.
15       PlaintiffEDWARD CEBALLOS was contemporaneously aware that the conduct was
16       causing injury to his immediate blood relative, brother, Decedent, GRACIANO
17       CEBALLOS because PlaintiffEDWARD CEBALLOS contemporaneously witnessed
18       the gun shots and heard the shots fired and also heard the moaning of Decedent,
19       GRACIANO CEBALLOS who was struck with the bullets that caused his death.
20              91. As a direct and proximate result of contemporaneously witnessing the
21       injury to Decedent, GRACIANO CEBALLOS, caused by the negligent and careless
22       conduct of Defendants DEPUTY FAOUR, DEPUTY KOCHER, and DOES 1-10,
23       and each of them. Plaintiff EDWARD CEBALLOS sustained severe emotional
24       distress, including Post Traumatic Stress Disorder(PTSD),psychological trauma and
25       other damages in an amount to be proven according to proof at the time oftrial.
26             92. Plaintiff EDWARD CEBALLOS suffered severe emotional distress as
27       a result ofthe outrageous conduct.
28       ///

                                                  29
                             PLAINTIFFS'COMPLAINT FOR DAMAGES
Case 1:21-cv-00142-NONE-JLT Document 2-1 Filed 02/03/21 Page 31 of 34



     1          93.    The conduct of Defendants DEPUTY KOLTE PAXSON; SGT
 2        ADRIAN OLMOS; DEPUTY BRYAN EIDENSHINK. SR; DEPUTY NATHAN
 3        PUCILOWSKY; DEPUTY DWAYNE PERKINS; DEPUTY JESSICA ZAVALA
 4        and DOES 1-10, inclusive was a substantial factor in causing EDWARD
 5        CEBALLOS' severe emotional distress.
 6              94. As a direct and proximate result of Defendants' conduct as alleged
 7        above, and other undiscovered negligent conduct, Plaintiff was caused to suffer
 8        severe pain and suffering and lost earning capacity.
 9              95.   The COUNTY is vicariously liable for the wrongful acts of Defendants
10        DEPUTY KOLTE PAXSON; SGT. ADRIAN OLMOS; DEPUTY BRYAN
11        EIDENSHINK SR; DEPUTY NATHAN PUCILOWSKY; DEPUTY DWAYNE
12       PERKINS; DEPUTY JESSICA ZAVALA, and DOES 1-10, inclusive, pursuant to
13       sections 815.2(a)and 820 ofthe California Government Code, which provides that a
14       public entity is liable for the injuries caused by its employees within the scope ofthe
15       employment ifthe employee's act would subject him or her to liability.
16             96. The conduct of Defendants DEPUTY KOLTE PAXSON; SGT
17       ADRIAN OLMOS; DEPUTY BRYAN EIDENSHINK SR; DEPUTY NATHAN
18       PUCILOWSKY; DEPUTY DWAYNE PERKINS; DEPUTY JESSICA ZAVALA,
19       and DOES 1-10, inclusive, was malicious, wanton, oppressive, and accomplished
20       with a conscious disregard for the rights ofPlaintiffs, entitling Plaintiff, to an award
21       of exemplary and punitive damages as to individual Defendants.
22                                  NINTH CAUSE OF ACTION
23                       FOR VIOLATION OF THE SECTION 52.1 OF
24
                THE CALIFORNIA CIVIL CODE(BANE ACT VIOLATIONS)
25             (BY PLAINTIFFS ASHLEY CEBALLOS AND MINORS,HC,AC,
26                       AGAINST ALL INDIVIDUAL DEFENDANTS)
27       ///

28       ///

                                                   30
                             PLAINTIFFS' COMPLAINT FOR DAMAGES
Case 1:21-cv-00142-NONE-JLT Document 2-1 Filed 02/03/21 Page 32 of 34



     1          97. Plaintiffs MINORS,HC,AC, and adult ASHLEY CEBALLOS hereby
 2        repeat, re-allege and incorporate each allegation ofeach, and every paragraph above
 3        as though fully set forth herein.
 4              98.    This action is brought pursuant to section 52.1 of the California Civi
 5        Code. The present action is also brought pursuant to section 820 and 815.2 of the
 6        Government Code. Pursuant to section 820 ofthe California Government Code, as a
 7        public employee, Defendants DEPUTY KOLTE PAXSON; SGT. ADRIAN
 8        OLMOS; DEPUTY BRYAN                   EIDENSHINK      SR; DEPUTY NATHAN
 9       PUCILOWSKY; DEPUTY DWAYNE PERKINS; DEPUTY JESSICA ZAVALA,
10       and DOES 1-10, inclusive, are liable for injuries caused by their acts or omissions to
11       the same extent as a private person.
12              99.   At all times mentioned herein, Defendants DEPUTY KOLTE
13       PAXSON; SGT. ADRIAN OLMOS; DEPUTY BRYAN EIDENSHINK SR;
14       DEPUTY NATHAN PUCILOWSKY; DEPUTY DWAYNE PERKINS; DEPUTY
15       JESSICA ZAVALA,and DOES 1-10, inclusive, were acting within the course and
16       scope oftheir employment and/or agency with Defendants COUNTY OF KERN and
17       the County of Kern Sheriffs Department. As such defendant COUNTY is liable in
18       respondeat superior for the injuries caused by the acts and omissions of Defendants
19       DEPUTY KOLTE PAXSON; SGT. ADRIAN OLMOS; DEPUTY BRYAN
20       EIDENSHINK SR; DEPUTY NATHAN PUCILOWSKY; DEPUTY DWAYNE
21       PERKINS; DEPUTY JESSICA ZAVALA, and DOES 1-10, pursuant to section
22       815.2 ofthe California Government Code.
23             100. DECEDENT GRACIANO CEBALLOS was subjected to excessive
24       force by Defendants DEPUTY KOLTE PAXSON; SGT. ADRIAN OLMOS;
25       DEPUTY BRYAN EIDENSHINK SR; DEPUTY NATHAN PUCILOWSKY;
26       DEPUTY DWAYNE PERKINS; DEPUTY JESSICA ZAVALA, and DOES 1-10,
27       in the form of gunshots fired by said defendants which struck DECEDENT and
28       caused him serious personal injuries from which he eventually died. The shooting
                                                  31
                             PLAINTIFFS' COMPLAINT FOR DAMAGES
Case 1:21-cv-00142-NONE-JLT Document 2-1 Filed 02/03/21 Page 33 of 34



 1    was unreasonable and unwarranted as the circumstances under which the shooting
 2    occurred did not require the use of any force whatsoever. As an unreasonable use of
 3   force, the shooting constituted a violation of GRACIANO CEBALLOS's
 4    constitutional rights against unreasonable searches and seizures protected by the
 5    Constitution of the State of California.

 6          101. All the above acts and omissions of Defendants DEPUTY KOLTE
 7   PAXSON; SGT. ADRIAN OLMOS; DEPUTY BRYAN EIDENSHINK SR;
 8   DEPUTY NATHAN PUCILOWSKY; DEPUTY DWAYNE PERKINS; DEPUTY
 9   JESSICA ZAVALA, and DOES 1-10, were willful, wanton, malicious and
10   oppressive thereby justifying the awarding of exemplary and punitive damages as to
11   said defendants.

12          102. As a proximate result of the acts of Defendants DEPUTY KOLTE
13   PAXSON; SGT. ADRIAN OLMOS; DEPUTY BRYAN EIDENSHINK SR;
14   DEPUTY NATHAN PUCILOWSKY; DEPUTY DWAYNE PERKINS; DEPUTY
15   JESSICA ZAVALA,and DOES 1-10, GRACIANO CEBALLOS suffered multiple
16   gunshot wounds which caused him severe injuries from which he eventually died.
17          103. The above acts ofdefendants violated GRACIANO CEBALLOS's civil
18   rights as protected by section 52.1 of the Civil Code.
19          104. As such. Plaintiffs' Minors, HC,AC,and adult ASHLEY CEBALLOS
20   are entitled to compensatory damages according to proof, including those permitted
21   by Section 52 of the Civil Code, punitive and exemplary damages, the costs of suit
22   incurred in this action, reasonable attorney's fees as permitted by the Civil Code
23   section 51.7 and 52, and any other additional relief that the court deems proper.
24                                         PRAYER

25         WHEREFORE, PLAINTIFFS' MINORS, HC, AC, by and through Their
26   Guardian Ad Litem DOLORES HERNANDEZ, and ASHLEY CEBALLOS
27   EDWARD CEBALLOS, and EMMA CEBALLOS, and each of them, hereby
28   demand the following relief, against all ofthe Defendants:
                                                 32
                         PLAINTIFFS'COMPLAINT FOR DAMAGES
Case 1:21-cv-00142-NONE-JLT Document 2-1 Filed 02/03/21 Page 34 of 34



 1      1. Compensatory general and special damages, including both survival damages
 2         and wrongful death damages, in the amount to be proven at trial;
 3      2. For funeral and burial expenses, and loss offinancial support;
 4      3. Reasonable attomeys' fees and expenses of litigation, including those fees
 5         permitted by 42 U.S.C. §1988; Attorney fees Awards Act of 1976,42 U.S.C
 6         §1983 and California Civil Code $52:
 7      4. Compensatory general damages for severe emotional distress, anxiety, fear
 8         and all other non-economic damages, in the amount to be proven at the time
 9         of trial;
10      5. Punitive and exemplary damages pursuant to California Civil Code §3294
11         against Defendants DOES 1 to 50 only;
12      6. Costs ofsuit necessarily incurred herein;
13      7. Prejudgment interest according to proof;
14      8. Pre-Judgment and Post-Judgment interest; and
15    9. Such other and further relief as the Court deemsjust and proper.
16 Dated: October 22,2020           GUIZAR,HENDERSON & CARRAZCO,LLP
17

18
                                            HUMBERTO GUIZAR
19                                          CHRISTIAN CONTRERAS
                                            Attomeys for Plaintiffs
20                                          by plaintiffs minors,HC,AC,
                                            ASHLEY CEBALLOS EDWARD
21                                          CEBALLOS,and EMMA CEBALLOS
                               DEMAND FOR JURY TRfAT.
22
          Plaintiffs hereby demand a trial by jury
23
     Dated: October 22, 2020         GUIZAR,HENDERSON & CARRAZCO,LLP
24
                                                          /.

25
                                    By:                   ,
                                            HUMBERTOGDIZAR
                                            CHRISTIAN CONTRERAS
27
                                            Attomeys for Plaintiffs
                                            BY PLAINTIFFS MINORS
                                                              MINORS,HC,AC,
28
                                            ASHLEY CEBALLOS EDA^ARD
                                            CEBALLOS,and EMMA CEBALLOS
                                             33
                        PLAINTIFFS'COMPLAINT FOR DAMAGES
